 1317 NLRB No. 3TAMARAC CONVALESCENT CENTER1The Employer has excepted to some of the hearing officer'scredibility findings. The Board's established policy is not to overrule
a hearing officer's credibility resolutions unless the clear preponder-
ance of all the relevant evidence convinces us that they are incorrect.
Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no basisfor reversing the findings.We reject the Employer's motion to reopen the hearing and for ade novo hearing. In particular, we find no merit to the Employer's
argument that a hearing is required to take testimony from the Peti-
tioner's president, whom the Employer subpoenaed in support of its
objection that the Union improperly provided free gifts and other fi-
nancial remuneration to eligible voters. The hearing officer properly
quashed this subpoena, at the Petitioner's request, because the Em-
ployer proffered no basis for its claim that the Union improperly
granted benefits to unit employees.2In adopting the hearing officer's finding that Angell Charles, thePetitioner's election observer, and interpreter Christana Villard didnot engage in objectionable conduct during the polling period, weagree with the hearing officer that their conduct, measured objec-
tively, was insufficient reasonably to affect the votes of other unit
employees.The Employer argues that Villard's testimony must be stricken be-cause there is no evidence that the General Counsel gave Villard
written permission to testify, as required under Sec. 102.118(a)(1) of
the Board's Rules & Regulations. Even assuming, arguendo, that
Villard, an independent translator hired by the Region to interpret for
employees during the election, was the Region's ``specially des-
ignated agent'' under Sec. 102.118(a)(1), there is no support for the
proposition that written permission was not secured from the GeneralCounsel, whose counsel, in fact, called the witness. Further, even if
written permission was not obtained, the Employer failed to raise an
objection until its posthearing brief to the hearing officer.Member Browning rejects the Employer's argument solely on thegrounds that the Employer did not raise this basis for objecting to
the interpreter's testimony before the hearing officer at the hearing
itself, but has instead asserted it only belatedly in its posthearing
brief to the hearing officer.Tamarac Convalescent Center and 1115 NursingHome Hospital and Service Employees Union-
Florida, Petitioner. Case 12±RC±7782April 24, 1995DECISION AND CERTIFICATION OFREPRESENTATIVEBYMEMBERSBROWNING, COHEN, ANDTRUESDALEThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held November 18, 1994, and the hearing officer's re-
port recommending disposition of them. The election
was conducted pursuant to a Stipulated Election
Agreement. The tally of ballots shows 29 for and 24
against the Petitioner, with 1 challenged ballot, an in-
sufficient number to affect the results.The Board has reviewed the record in light of theexceptions and brief, has adopted the hearing officer's
findings1and recommendations,2and finds that a cer-tification of representative should be issued.CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshave been cast for 1115 Nursing Home Hospital and
Service Employees Union-Florida, and that it is the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time certified nurs-ing assistants, dietary employees, activities aides,
maintenance employees, medical records employ-
ees and central supply employees employed by
the Employer at its facility located at 7901 NW
88th Avenue, Tamarac, Florida; excluding allother employees, including registered nurses, li-
censed practical nurses, office clerical employees,
housekeeping employees, laundry employees,
guards and supervisors as defined in the Act.